Title: From Thomas Jefferson to Wilt, Delmestre & Cie., 19 January 1788
From: Jefferson, Thomas
To: Wilt, Delmestre & Company



Gentlemen
Paris Jan. 19. 1788.

I am sincerely sorry for the circumstances which have rendered necessary the letter you have done me the honour to address me for the purpose of knowing what are the laws of America in the cases of mercantile failures. I am sorry also that it is not in my power to give any satisfactory answer to your enquiries. The laws are different in the different states. I have had the means of being acquainted with those of one state only, to wit, Virginia: and it is so long since these were familiar to my mind that I cannot answer for them with great certainty. The laws of Virginia, if I remember rightly, form the creditors into a mass, and entitle them to be paid pro ratâ as far as the effects within that state will go. But I am not able to say whether it is the American and foreign creditors together, or only the American creditors to which they give the effects. In some states they have adopted the English bankrupt laws with small changes. But to be on a sure ground it would be necessary for you to enquire of an able lawyer in each of the states in which you have effects.
I am with very great esteem Gentlemen Your most obedient & mo. humble servt.,

Th: Jefferson

